Broyles, C. J.,
dissenting. The allegations in an affidavit of illegality must be construed most strongly against the affiant and in favor of the upholding of the levy — which is presumed to be j>roceeding legally. When so construed, the affidavit in the instant *446case failed to set forth any legal defense to the levy made.' Furthermore, the affidavit was not the affidavit provided for by the statute as the remedy to arrest the proceedings. In my opinion the court erred in refusing to dismiss the affidavit of illegality, and that error rendered the further proceedings in the case nugatory.